Citation Nr: 1720426	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-09 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability.

2. Entitlement to service connection for a left hand disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel







INTRODUCTION

The Veteran had active military service from December 1977 to June 1993, to include service in Southwest Asia. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in February 2016, at which time the outstanding claims were remanded for additional development.  This case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a gastrointestinal disability during the pendency of the claim or proximate thereto. 

2.  Left hand pain is presumed to be etiologically related to active service.

3.  The Veteran has had a combined schedular 100 percent rating since February 1, 2011, prior to his application for a TDIU.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or aggravated by active service, the incurrence or aggravation of a gastrointestinal disability during active service may not be presumed, and a gastrointestinal disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2016).

2.  A left hand disability is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2016).

3.  The Veteran's claim for entitlement to a TDIU is moot.  Vettese v. Brown, 7 Vet. App. 31 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Gastrointestinal Disability

The Veteran asserts that he has a gastrointestinal disability that is related to his active service, to include his service in Southwest Asia.  

Service treatment records (STRs) shows that in January 1981, the Veteran reported having a burning feeling in his stomach after eating.  A definitive diagnosis was not made at that time.  At periodic examinations performed in 1977, 1980, and 1986, the Veteran specifically responded "no" on the Report of Medical History to the question of whether he experienced frequent indigestion and to the question of whether he experienced stomach, liner, or intestinal trouble.  Furthermore, other than the 1981 treatment note, STRs are silent for complaints of, diagnoses of, or treatment for gastrointestinal disabilities while the Veteran was in active service.   

Review of the post-service medical evidence of record indicates that the Veteran has received treatment at the VA Medical Center for various disabilities.  A review of the VA Medical Center treatment notes of record shows that in May 2009, the Veteran reported having acid reflux, a terrible taste after eating, and a burning sensation.  The Veteran was prescribed Zantac, and his acid reflux resolved.  In April 2016, the Veteran said that he had dyspepsia.  The Veteran was prescribed Pantoprazole as treatment.  There is no indication from the treatment notes of record that the Veteran has reported experiencing symptoms of a gastrointestinal disability since his active service.  Further, there is no indication from the treatment notes of record that the Veteran has been found to have a gastrointestinal disability as a result of his active service. 

At a September 1993 VA examination, the Veteran reported that he had experienced occasional burning in his lower abdomen since January 1988 and severe loss of appetite in December 1988.  However, he noted that his appetite has been good since December 1988 and that he had not experienced burning in his lower abdomen since 1992.  An upper gastrointestinal series revealed a normal esophagus and stomach and there was no evidence of active ulcer disease.  The examiner noted that the history of chronic mild indigestion with anorexia had resolved.

A June 2009 VA examination for the Veteran's human immunodeficiency virus (HIV), the Veteran was noted to have gastroesophageal reflux disease (GERD) symptoms with epigastric burning after meals.  The Veteran reported that he was on Zantac, but that it was not helpful.  The examiner did not diagnose GERD or any other gastrointestinal disorder.  The examiner diagnosed HIV and found no evidence of any related illness secondary to HIV.  

At a May 2011 VA HIV examination, the examiner noted that the Veteran received Highly Active Anti-retroviral Therapy (HAART) to treat his HIV.  The examiner found that the HAART resulted in gastrointestinal side effects, including dyspepsia.  However, the examiner found that the Veteran did not experience any gastrointestinal side-effects from his HIV treatment regimen.    

At a September 2015 VA examination, the Veteran reported that he first experienced acid reflux in 2009, at which time he was give Zantac for treatment.  He reported that he was not experiencing current symptoms or taking any treatment for gastrointestinal symptoms.  The examiner noted the Veteran's 2009 episode of acid reflux and that the reflux resolved with Zantac.  The examiner found that the Veteran did not have a diagnosable gastrointestinal disability. 

At a May 2016 VA examination, the Veteran reported that he first developed "acid reflux" in the late 1990s, after his separation from service.  The Veteran reported that he continued to experience gastrointestinal symptoms, such as burning in his stomach.  The examiner found that the Veteran did not have any signs or symptoms indicative of a gastrointestinal disability (including GERD).  The examiner further noted that as the Veteran did not have a diagnosable gastrointestinal disability, there was no disability upon which to render an opinion as to whether the Veteran's disability was related to active service, was caused or chronically worsened by a service-connected disability, or was the result of service in Southwest Asia.  

The September 1993, June 2009, May 2011, September 2015, and May 2016 VA examination and opinion reports, when read in conjunction with one another, are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contrary medical opinions, the VA opinions are the most probative evidence of record. 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a diagnosis of a gastrointestinal disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the Veteran does not have a diagnosed gastrointestinal disability, neither direct, presumptive, nor secondary service connection is applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a gastrointestinal disability is not warranted.  38 U.S.C.A. §5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for a Left Hand Disability

The Veteran has asserted that he has left hand pain that is related to his active service, to include his service in Southwest Asia.  As noted above, a review of the service records shows that the Veteran had service in the Southwest Asia Theater of operations from December 1990 to July 1991.  Therefore, the Board concedes that the Veteran has qualifying service in Southwest Asia.  STRs are silent for a diagnosis of a left hand disability while the Veteran was in active service.  However, the Veteran is competent to report symptoms of left hand pain.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in this respect.

In May 2016, the Veteran was afforded VA hand and peripheral nerve examinations to determine the nature and etiology of any currently present left hand disability.  At those examinations, the Veteran reported pain, numbness, and tingling in his left hand that he believed to be a result of his assigned duties in active service, to include during his service in Southwest Asia.  At that time, it was determined that there was no objective medical evidence to support a diagnosis of a left hand disability, to include both musculoskeletal and neurological disabilities.  The examiner acknowledged that the Veteran did have arthritis in the fifth finger of his left hand, but specifically noted that the subjective complaints of left hand pain and numbness were not a result of the arthritis of the Veteran's finger.  

In sum, the Veteran had service in Southwest Asia, he has indicated that he has experienced left hand pain as a result of his active service, and there is no pathology present to support a diagnosis of a left hand disability.  Therefore, the Board finds that the evidence for and against the claim is at least in equipoise, and reasonable doubt must be resolved in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for a left hand disability, as a result of service in Southwest Asia, is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Entitlement to a TDIU

The Veteran filed for a TDIU on August 30, 2013.  No prior formal or informal claim for TDIU appears to be of record.  The Veteran has been awarded a combined rating of 100 percent since February 1, 2011.  The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Generally, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or a combination of disabilities pursuant to the rating schedule, there is no need, and no authority to otherwise rate that Veteran totally disabled on any other basis.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001). 

However, a grant of 100 percent disability does not always render the issue of TDIU moot.  Specifically, special monthly compensation (SMC) may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disability other than the disability that is rated on 100 percent.  See Bradley v. Peake, 22 Vet. App. 280 (2008). 

In this case, the Veteran has been awarded a combined rating of 100 percent since February 1, 2011, for a combination of disabilities including: posttraumatic stress disorder (PTSD), HIV, degenerative disc disease of the lumbar spine, radiculopathy of the left and right lower extremities, right hand pain due to undiagnosed illness, bilateral knee joint pain due to undiagnosed illness, bilateral joint ankle pain due to undiagnosed illness and bilateral leg pain due to undiagnosed illness.  The evidence does not show, and the Veteran has not alleged, that one of his service-connected disabilities alone renders him unemployable.  Therefore, the findings in Bradley are not applicable in this case, and the issue of entitlement to TDIU is moot, as the Veteran has been in receipt of a combined schedular rating of 100 percent since the claim of entitlement to a TDIU was filed. 



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a gastrointestinal disability is denied. 

Entitlement to service connection for a left hand disability is granted.

Entitlement to TDIU is moot and is dismissed. 



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


